Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Action is in response to application filed on 9/21/2020. 
Claims 1-19, 637 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/27/2021, 4/20/2021, 7/1/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no 
Claims 1 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 of copending Application No. 17,233,319. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Present Application No. 17,027,167
U.S. Application No. 17,233,319
Claim 1. 
A system comprising: a vehicle having a first network zone and a second network zone of a different type than the first network zone; a converged network device (CND) interposed between the first network zone and the second network zone, the CND comprising: 

a policy manager circuit structured to interpret a policy comprising a network regulation description; 



the at least one network interface circuit, wherein the at least one network interface circuit is structured to regulate communications between end points of the first network zone and end points of the second network zone.

A system comprising: a vehicle having a first network zone and a second network zone of a different type than the first network zone; a converged network device (CND) interposed between the first network zone and the second network zone, the CND comprising: 

a policy manager circuit structured to interpret a policy comprising a network regulation description; 



the at least one network interface circuit, wherein the at least one network interface circuit is structured to regulate communications between end points of the first network zone and end points of the second network zone.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” or “structured to” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) 
… manager circuit structured to interpret … claim 1 limitation 2
… configuration circuit structured to configure … claim 1 limitation 3
… interface circuit structured to regulate … claim 1 limitation 4

Examiner interpret circuit as hardware with specific structure corresponding to specification (for example paragraph 0347, 0363)
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-11, 13-19, 637 are rejected under 35 U.S.C. 103 as being unpatentable over SCHOCH (US 2019/0356574 A1) in view of Roese et al (US 2009/0187968 A1).

Regarding claim 1, SCHOCH teaches a system comprising: a vehicle having a first network zone and a second network zone of a different type than the first network zone (SCHOCH fig. 1 vehicle internal network with plurality security zones communicating with different message type; [0023][0032]);
a converged network device (CND) interposed between the first network zone and the second network zone, the CND comprising: a policy manager circuit structured a policy comprising a network regulation description (SCHOCH [0047][0049] a domain controller may provide a firewall of separating two security zones based on predefined security criterion [0023]);

the at least one network interface circuit, wherein the at least one network interface circuit is structured to regulate communications between end points of the first network zone and end points of the second network zone (SCHOCH [0023] control device on different security zone communicate each other if predefined criteria meet; [0028]);
However, SCHOCH does not explicitly teach a circuit structured to interpret a policy comprising a network regulation description; (Note: SCHOCH teaches a domain controller with a firewall is used to separate zone based on security criterion as recite above)
Roese teaches a circuit structured to interpret a policy comprising a network regulation description and to configure at least one network interface circuit in response to the policy (Roese fig. 3 item #306 determine dynamic polices; item #309 set polices; [0034] determine policies and set polices of the attached connection);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify SCHOCH in view of Roese to interpret a policy comprising a network regulation description and to configure at least one network interface circuit in response to the policy.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would have enabled the system to perform operation more efficiently, i.e. update policy dynamically (Roese [0034]).

Regarding claim 2, SCHOCH-Roese teaches the system of claim 1, wherein the policy manager circuit is further structured to receive a policy communication from an external device, and to interpret the policy by performing, in response to the policy communication, one of storing the policy or updating a stored policy (Roese [0031] acquire policy from remote policy server; [0034] saving policies);

Regarding claim 3, SCHOCH-Roese teaches the system of claim 2, wherein the external device is communicatively coupled to the policy manager circuit through at least one of the first network zone or the second network zone (SCHOCH [0039][0042] external server or smart phone couple to vehicle network domain controller); 

Regarding claim 4, SCHOCH-Roese teaches the system of claim 2, wherein the external device is communicatively coupled to the policy manager circuit via at least one of a wireless network connection or a cellular network connection (SCHOCH [0039][0042] wireless connection);

Regarding claim 5, SCHOCH-Roese teaches the system of claim 2, wherein the policy manager circuit is further structured to verify the policy before performing the one of storing the policy or updating the stored policy (Roese [0033-0034] when the policy has been determined, save policy); 



Regarding claim 8, SCHOCH-Roese teaches the system of claim 1, wherein the policy comprises a permission value corresponding to at least one end point of the first network zone or the second network zone, wherein the permission value comprises at least one permission value selected from the values consisting of: a data collection permission value; a service publication permission value; a service subscription permission value; or an external communication permission value (SCHOCH [0032] safety criterion include meet the predefined type spec);

Regarding claim 13, SCHOCH-Roese teaches the method of claim 12, wherein verifying the policy cannot be applied comprises at least one operation selected from the operations consisting of: determining that the policy violates a security criteria of a previously stored policy or the policy communication; determining that the policy cannot be implemented; determining that the policy cannot be implemented due to a network communication limit; determining that the policy cannot be implemented due to a data storage limit; or determining that the policy cannot be implemented due to an external communication limit (Roese [0029] determine additional network challenge passed? If not, deny network entry; SCHOCH [0032] safety criterion include meet the predefined type spec);



Regarding claim 15, SCHOCH-Roese teaches the method of claim 9, further comprising regulating communications between a first end point of the first network zone and a second end point of the first network zone in response to the policy (SCHOCH [0023] regulating between control devices);

Regarding claim 16, SCHOCH-Roese teaches the method of claim 9, further comprising updating a local configuration file of a configurable ethernet switch in response to one of an implementation of the policy or an update of the policy (Roese fig. 1 item #104b, [0034] attached connection include switch);

Regarding claim 17, SCHOCH-Roese teaches the method of claim 9, further comprising updating a local configuration file of a configurable edge gateway in response to one of an implementation of the policy or an update of the policy (Roese fig. 1 item #102i [0034] attached connection include gateway);

Regarding claim 18, SCHOH-Roese teaches the method of claim 9, wherein regulating the communication between a first end point of the first network zone and a second end point of the second network zone comprises performing one of an up-

Regarding claim 19, SCHOCH-Roese teaches the method of claim 9, wherein regulating the communication between a first end point of the first network zone and a second end point of the first network zone comprises performing one of an up-sampling operation or a down-sampling operation on the communication (Roese [0040-0041]);

Regarding claim 637, SCHOCH-Roese teaches the system of claim 1, further comprising wherein the policy is communicated to the CND from an external device. (SCHOCH [0039][0042], Roese [0031]);

Regarding claims 9, 10, 11, they do not teach or further define over the limitations in claims 1, 2, 5 respectively. Therefore, claims 9, 10, 11 are rejected for the same reasons as set forth in claims 1, 2, 5.

Claims 6, 12 are rejected under 35 U.S.C. 103 as being unpatentable over SCHOCH (US 2019/0356574 A1) in view of Roese et al (US 2009/0187968 A1) as applied to claims 1-5, 7-11, 13-19, 637 above and further in view of Penilla et al (US 2015/0210287 A1)

Regarding claim 6, SCHOCH-Roese teaches the system of claim 5, 
As recited above.

Penilla teaches wherein the policy manager circuit is further structured to provide a notification to the external device in response to the verifying the policy (Penilla [0140] notification is triggered to the user’s mobile device if violation in the restrictions are detected).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify SCHOCH-Roese in view of to wherein the policy manager circuit is further structured to provide a notification to the external device in response to the verifying the policy.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would have enabled the system to perform operation more efficiently (Penilla [0140]).

Regarding claim 12, SCHOCH-Roese-Penilla teaches the method of claim 11, further comprising providing a notification to the external device in response to the verifying the policy cannot be applied. (Penilla [0140], Roese [0029])

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McKeefery et al., US 20200252339 A1: SYSTEM, METHOD AND APPARATUS FOR RESTRICTING USE OF A NETWORK DEVICE THROUGH AUTOMATED POLICY ENFORCEMENT
Akella et al, US 20200036717 A1: SERIAL NETWORK COMMUNICATION USING INTELLIGENT ACCESS POLICIES which recite message exchange between CAN bus and Ethernet [0045];
KIM et al., US 20190394305 A1: APPARATUS FOR MANAGING SDN-BASED IN-VEHICLE NETWORK AND CONTROL METHOD THEREOF
SCHMIDT et al., US 20180270230 A1: MOTOR VEHICLE COMMUNICATION NETWORK WITH SWITCH DEVICE
Joshi et al., US 20200267080 A1: SYSTEMS AND METHODS FOR DATA PROCESSING AND STORAGE IN VEHICLES HAVING A ZONE-BASED, CENTRAL COMPUTING IN-VEHICLE COMMUNICATIONS NETWORK ARCHITECTURE
Shalev et al., US 20190260800 A1: CRYPTIC VEHICLE SHIELD
King et al., US 10650621 B1: Interfacing with a vehicular controller area network

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE LIN whose telephone number is 571-272-5137.  The examiner can normally be reached on Monday – Friday 7:30 AM – 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S. L./
Examiner, Art Unit 2446

/BRIAN J. GILLIS/Supervisory Patent Examiner, Art Unit 2446